Title: From George Washington to the Maryland Delegates, 25 May 1779
From: Washington, George
To: Maryland Delegates



Gentlemen,
Head Quarters Middle Brook 25th May 1779

I had the honor last night to receive your favor of the 23d Inst.
In compliance with the wishes of His Excellency the Governor, which you have been pleased to communicate, I have requested General Gist to repair to Maryland as soon as he can, though his service with the army is now material, and from the train of intelligence I have received from New York for some days past, it may become still more essential. I am sorry that I cannot spare any Officers besides him. And as to a detachment of troops, I have to lament with you, that the circumstances of the army will not admit of any; and what is yet more painful, they would not, even if events of a more pressing nature than any that have arisen, were to take place, if the enemy should continue their present force at New York and its dependencies. We have now a very large detachment, compared with our whole strength, employed in the expedition under General Sullivan—and besides this the operations of the enemy in Georgia and South Carolina have prevented us from receiving any aid here from the Virginia Levies and recruits. It is my first wish—and it shall be my first care to render the States collectively and individually every service in my power; but unfortunately, the present means in our hands are far, very far from being proportioned to the exigency of the times. We are now almost arrived at the end of May—and as yet the army, although it has suffered a severe diminution in the course of the last fall winter & spring, by the expiration of the inlistments and time of service of many of the Troops and, drafts, has received no accession of force, except the Virginia levies and some from New York. The state of it before was not over respectable—and would justify but little more in general cases—than defensive measures; but at present the most we can hope for after the detachments already made is to preserve the remainder, by keeping it tolerably well united at one or two important points. To divide it more would be to expose it to eminent risk. I have the honor to be with sentiments of great respect & regard, Gentlemen, Yr Most Obet Servant
Go: Washington
P.s. It will conduce much to dispatch, in assembling the militia if proper signals could be placed throughout the State to convey an alarm with rapidity on any emergency.
